UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6928


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAVIS SHERARD    MCKENZIE,     a/k/a   Jay   Rock,   a/k/a   Jarvis
McKenzie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-00155-JFA-3; 3:11-cv-03143-JFA)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Javis Sherard McKenzie, Appellant Pro Se. Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Javis Sherard McKenzie seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The   order   is   not      appealable      unless   a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)        (2006).            A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies      this      standard       by       demonstrating       that

reasonable       jurists    would     find    that      the      district    court’s

assessment       of   the   constitutional         claims        is   debatable      or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both    that   the    dispositive        procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that McKenzie has not made the requisite showing.                      Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with   oral   argument      because      the    facts   and   legal




                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3